Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 06/30/2022 has been entered. Claims 1-24 are pending. No claim is amended, added or canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 was in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Applicant believe that the references cited are intended to be different from the prior rejection with regard to at least one reference. Despite this, the Office Action at page 3 cites the same combination of references used in the prior rejection and the Office Action at page 4 cites Beveridge paragraph [0164] in support of a rejection of the independent claims. However, there is no paragraph [0164] in Beveridge. Instead, the highest paragraph number in Beveridge is paragraph [0149].
In response to the applicant’s argument the office identified that the applicant’s argument is based on a different publication (Beveridge et al. US. 2018/0095997) number which was used to reject the final office action sent out on 12/14/2021. However, non-final office action sent out on 03/31/2022 is based on Beveridge et al. (US 20180260251) and it has the highest paragraph number [0168].
That: Beveridge and Yum, whether alone or in combination, fails to disclose, teach, or suggest “sending, from the brokerage service, a virtualization system comprising at least a saved hypervisor state to be restored on the computing resource of the private cloud provider; and delivering at least a portion of the computing workload to run within the virtualization system”
In response to the applicant’s argument Beveridge in [0119] teaches the cloud-exchange system is an automated computational-exchange brokerage system that carries out matching of resource consumers to resource providers, in [0129], transfer either a description of a VM to the resource provider or carry out one of various different types of executing-VM migration operations to place the one or more VMs and launch execution of the one or more VMs within the resource provider (private cloud provider), in [0164], one or more virtual machines running in nested hypervisors are transferred from the cloud-exchange system and in [0129], the resource consumer may wish to run a particular application program that is already incorporated within a VM template by the resource provider.
In addition, Beveridge in [0073] teaches transmits the open virtualization format (OVF) package to a different physical server, and restarts the virtual machine on the different physical server from a virtual-machine state recorded when execution of the virtual machine was halted, in [0155], the states of a hypervisor and of computational entities executing in the execution environment provided by the hypervisor to be recorded.
Therefore, Beveridge clearly teaches the recorded state of a hypervisor and virtual machines running in nested hypervisors are transferred to a different physical server, and restarts the virtual machine including the hypervisor on the different physical server from the previous state recorded and launch execution of the one or more VMs within the resource provider and resource consumer can run a particular application program within a VM template provided by the resource provider.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171) hereinafter Yum in view of Beveridge et al. (US 20180260251) hereinafter Beveridge.
Regarding claim 1, Yum teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, (i.e. a non-transitory computer-readable medium, or combinations of computer-implemented instructions and hardware, [0246]) when executed by a processor cause a set of acts (i.e. a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, [0247]) comprising: receiving a computing workload demand from a resource demander (i.e. the brokering system receives cloud service request information from the customer of the cloud service brokering service, [0237]), wherein the computing workload demand is received at a brokerage service that matches availability of a computing resource of a private cloud provider to the computing workload demand (i.e. the cloud service brokering facility may compare any of the cloud service request information to data maintained about the cloud services registered with the brokering service to identify, based on the comparison, that the particular cloud computing resource is available, [0042] and private cloud services provider, [0023]); invoking the brokerage service to identify a private cloud resource that is suitable to perform the computing workload (i.e. the brokering system may select, based on the cloud service request information, a cloud computing resource from the distinct sets of cloud computing resources provided by the plurality of cloud services registered with the cloud service brokering service, [0238]), wherein the private cloud resource is provided by the private cloud provider and to the resource demander (i.e. cloud service request information refers to any information related to services that the customer may want to use such as IaaS, SaaS, and PaaS, [0031]).
However, Yum does not explicitly disclose sending, from the brokerage service, a virtualization system comprising at least a saved hypervisor state to be restored on the computing resource of the private cloud provider; and delivering at least a portion of the computing workload to run within the virtualization system.
However, Beveridge teaches sending, from the brokerage service (i.e. The cloud-exchange system is an automated computational-exchange brokerage system that carries out matching of resource consumers to resource providers, [0119]) a virtualization system comprising at least a saved hypervisor state to be restored on the computing resource of the private cloud provider (i.e. transmits the OVF package to a different physical server, and restarts the virtual machine on the different physical server from a virtual-machine state recorded when execution of the virtual machine was halted, [0073], transfer either a description of a VM to the resource provider or carry out one of various different types of executing-VM migration operations to place the one or more VMs and launch execution of the one or more VMs within the resource provider (private cloud provider), [0129], the states of a hypervisor and of computational entities executing in the execution environment provided by the hypervisor to be recorded, [0155], and one or more virtual machines running in nested hypervisors are transferred from the cloud-exchange system, [0164]); and delivering at least a portion of the computing workload to run within the virtualization system (i.e. the resource consumer may wish to run a particular application program that is already incorporated within a VM template by the resource provider, [0129]). 
Based on Yum in view of Beveridge it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beveridge to the system of Yum in order to increase cloud services providing capability of Yum system.

Regarding claim 2, Yum teaches wherein the set of acts further comprise configuring the brokerage service to identify a public cloud resource (i.e. this object may keep track of the cloud resources of a customer. This object may include public as well as private resources, [0142]).

Regarding claim 3, Yum teaches wherein the set of acts further comprise configuring a registration console to facilitate registration of a private cloud resource (i.e. an interface facility configured to receive and use registration information to register a plurality of cloud services provided by a plurality of cloud service providers with a cloud service brokering service, claim 17). 

Regarding claim 4, Yum does not explicitly wherein the set of acts further comprise mapping a virtualized computing resource onto a deployment configuration.
However, Beveridge teaches wherein the set of acts further comprise mapping a virtualized computing resource onto a deployment configuration (i.e. the various local-cloud-exchange-instance components and guest operating systems are assigned to virtual machines 3630-3634 which are each associated with the environment-independent configuration parameters for the components assigned to the virtual machine, [0165]). Therefore, the limitations of claim 4 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 5, Yum teaches wherein the set of acts further comprise identifying a virtualization image based at least in part on the computing workload demand (i.e. the cloud service brokering facility to assess a customer's business systems to download resource image, and/or configuration files from the customer, [0230]).

Regarding claim 6, Yum teaches wherein the set of acts further comprise receiving a result from execution of the computing workload (i.e. the cloud service brokering facility 204 to assess a customer's business systems to report exception/security events and to upload reports to customer, [0230]).

Regarding claim 7, Yum does not explicitly wherein the set of acts further comprise informing a private cloud resource provider of existence of the computing workload demand.
However, Beveridge teaches further wherein the set of acts further comprise informing a private cloud resource provider of existence of the computing workload demand (i.e. the cloud-exchange system may transmit information requests, including information request 2351, to the candidate resource providers, [0126]). Therefore, the limitations of claim 7 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 8, Yum teaches wherein the set of acts further comprise receiving an update of resources from the private cloud provider (i.e. the data may be updated by the brokering system 102 communicating with the cloud computing systems 104 in any suitable manner to obtain updated information about the cloud resources, [0028]).

Regarding claims 9-24, the limitations of claims 9-24 are similar to the limitations of claims 1-8 above. Yum further teaches a system (i.e. a system, abstract). Therefore, the limitations of claims 9-24 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/18/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447